COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §

 IN RE: ARROW FREIGHT                            §               No. 08-11-00271-CV
 MANAGEMENT, INC.,
                                                 §         AN ORIGINAL PROCEEDING
                   Relator.
                                                 §                 IN MANDAMUS


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator seeks a writ of mandamus to overturn an order denying its motion to compel

arbitration pursuant to the Federal Arbitration Act (FAA). A writ of mandamus will issue only if

the trial court clearly abused its discretion and if the relator has no adequate remedy by appeal. In

re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex. 2004). A party may take an

interlocutory appeal from an order denying a motion to compel arbitration under the FAA. See

TEX .CIV .PRAC.& REM .CODE ANN . § 51.016 (West Supp. 2010); In re Merrill Lynch & Co., Inc., 315
S.W.3d 888, 891 n.3 (Tex. 2010)(orig. proceeding). Because Relator has an adequate remedy by

appeal, the petition for a writ of mandamus is denied. See In re H.D. Vest, Inc., 334 S.W.3d 333,

334 (Tex.App.--El Paso 2010, orig. proceeding). Relator’s motion to stay is likewise denied.


September 28, 2011
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating